The jury returned a ten to two verdict for twenty thousand dollars. The juror Orlin was one of the ten. On his voir dire
examination, he was asked: "Mr. Orlin, have you or any member of your immediate family ever had occasion to file a claim against the city?" to which he answered "No." It is admitted that he had filed a claim against the city on November 22, 1938, for $1,005 on account of injuries alleged to have been sustained as the result of negligence of the city. *Page 450 
The statement of facts consists solely of Orlin's voir dire
examination and affidavits in support of and against the motion for new trial and colloquy between the respective counsel and the court. It really is a bill of exceptions. See Northern Life Ins.Co. v. Walker, 123 Wash. 203, 212 P. 277. Upon the record thus made, there is only one possible question that appellant can raise on the appeal: The misconduct of the juror Orlin in falsely answering questions on his voir dire examination.
It seems to me that the trial judge has definitely and adequately certified that all evidence "necessary and material for the presentation of the claim of error on the part of the trial court in denying the motion for a new trial upon the ground of bias or misconduct of the juror Orlin" is contained in the statement of facts.
Upon this condition of the record, the applicable rule is that:
"A statement of facts should not be stricken or disregarded because it does not contain all the facts and proceedings, if itcontains sufficient to represent the only error relied upon forreversal." (Italics mine.) Syllabus 2, Northern Life Ins. Co.v. Walker, supra.
The statement and certificate considered by the court in that case are strikingly analogous to the statement and certificate in the instant case. In any event, the statement of facts should be returned and the trial judge given an opportunity to insert the word "all" in his certificate. Littlejohn v. Miller, 5 Wash. 399,31 P. 758. For, as I understand it, no contention is made that the statement of facts does not contain all the facts material to the question of juror Orlin's misconduct.
I dissent. *Page 451